 



Exhibit 10.5
Employment Agreement
     This Employment Agreement (the “Agreement”) is entered into by and between
Kendall M. Mohler (the “Executive”) and Trubion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”) as of March 21, 2008 (the “Effective
Date”). This Agreement supercedes Executive’s Genecraft, Inc. Employment
Agreement dated November 19, 2002 (the “Prior Agreement”).
     1. Duties and Scope of Employment. For the term of this Agreement
(“Employment”), the Company agrees to employ the Executive in the position of
Senior Vice President of Research & Development. The Executive shall report
directly to the Company’s Chief Executive Officer. The Executive shall have such
duties, authority and responsibilities that are commensurate with his being a
senior executive officer of the Company. During his Employment, the Executive
shall devote substantially his full business efforts and time to the Company
and, so long as such activities do not interfere with the performance of his
responsibilities to the Company under this Agreement, the Executive may engage
in civic and charitable activities and serve on the boards of directors (or
managers or trustees) of civic or charitable organizations and, subject to the
consent of the Board, may serve on the board of directors of corporations or
other businesses. The Executive’s primary work place shall be at the Company’s
corporate headquarters in Seattle, Washington.
     2. Cash and Incentive Compensation.
          (a) Salary. The Company shall pay the Executive as compensation for
his services a base salary at a gross annual rate of not less than $276,000.00.
Such salary shall be payable in accordance with the Company’s standard payroll
procedures. The annual compensation specified in this Section 2(a), together
with any increases in such compensation that the Company may grant from time to
time, is referred to in this Agreement as “Base Compensation.”
          (b) Incentive Bonuses. The Executive shall be eligible to receive an
annual fiscal year incentive bonus that the Board or Compensation Committee of
the Board (the “Committee”) shall determine and award in its discretion. Such
incentive bonus shall be awarded based upon the achievement of specific
milestones that will be determined by the Board and/or the Committee and
confirmed to the Executive no later than ninety (90) days after the start of
each fiscal year. Payment for each year’s bonus actually earned shall be made to
the Executive no later than the fifteenth day of the third month after the later
of the end of the calendar year or the Company’s taxable year in which the bonus
payment is no longer subject to a substantial risk of forfeiture for purposes of
Section 409A of the Internal Revenue Code, as amended (“Section 409A”).
           (c) Equity Terms. During the Executive’s Employment, at the
discretion of the Committee, the Executive shall be entitled to participate in
the Company’s equity compensation plans, as in effect from time to time, and the
Executive shall be eligible to receive grants of Company equity (“Compensatory
Equity”), as determined by Committee, in its discretion from time to time.

 



--------------------------------------------------------------------------------



 



          (d) Employee Benefits. During the Executive’s Employment, the
Executive will be entitled to participate in the employee benefit plans of
general applicability to other employees of the Company, as in effect from time
to time, including, without limitation, the Company’s group medical, dental,
vision, disability, life insurance, director and officer liability insurance and
flexible-spending account plans. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.
          (e) Service Definition. For purposes of Section 3(b) of this
Agreement, “Service” shall mean service by the Executive as an employee,
director and/or consultant of the Company (or any subsidiary or parent or
affiliated entity of the Company).
     3. Vacation and Indemnification.
          (a) Vacation. The Executive will be eligible for paid vacation in
accordance with the Company’s vacation policy. Under the Company’s current
vacation policy, the Executive is eligible for three (3) weeks per year of paid
vacation and would become eligible for four (4) weeks per year of paid vacation
commencing on the third anniversary of the Executive’s employment with the
Company.
          (b) Indemnification. The Company shall indemnify the Executive to the
maximum extent permitted by applicable law and the Company’s bylaws with respect
to the Executive’s Service. During the Executive’s Employment, the Company shall
maintain directors’ and officers’ liability insurance for the Executive’s
benefit on terms and conditions no less favorable than the terms and conditions
generally applicable to the Company’s other senior executives. The Company’s
obligations under this Section 3(b) shall survive termination of the Executive’s
Service and also termination or expiration of this Agreement.
     4. Business Expenses. During his Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
promptly reimburse the Executive for such expenses upon presentation of
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.
     5. Term of Employment.
          (a) Employment-at-Will. The Company and the Executive hereby
acknowledge that the Executive’s Employment is at-will. The Company may
terminate the Executive’s Employment with or without Cause, by giving the
Executive thirty (30) days advance notice in writing. The Executive may
terminate his Employment by giving the Company thirty (30) days advance notice
in writing. The Executive’s Employment shall terminate automatically in the
event of his death.
          (b) Rights Upon Termination. Upon the termination of the Executive’s
Employment for any reason (including death or Disability (as defined below)),
the Executive shall be entitled to the compensation, benefits and reimbursements
described in this Agreement through the effective date of the termination (the
“Termination Date”), and the Company shall make the following payments to the
Executive (or his beneficiary) on his

2



--------------------------------------------------------------------------------



 



Termination Date: (i) all unpaid salary and unpaid vacation accrued through the
Termination Date, (ii) any accrued, unpaid bonuses for any fiscal year of the
Company ended prior to the Termination Date and (iii) any unreimbursed business
expenses. The Executive may also be eligible for other post-Employment payments
and benefits as provided in this Agreement or pursuant to other agreements or
plans with the Company. Upon the Termination Date, the Executive shall have no
further rights to receive compensation or benefits from the Company except as
set forth in Section 6 and pursuant to the terms of any benefit plans (including
without limitation any equity compensation plans) of the Company in which the
Executive is a participant.
     6. Termination Benefits.
          (a) Severance Pay. If there is an Involuntary Termination (as defined
below) of the Executive’s Employment, then subject to the Executive’s execution,
delivery and non-revocation of a Release (defined below) within the time period
described below, following the Executive’s “separation from service” within the
meaning of Section 409A, the Company shall pay the Executive a single lump sum
of cash in an amount equal to the sum of twelve (12) months of the Executive’s
then annual Base Compensation (not giving effect to any reduction in Base
Compensation made in connection with such Involuntary Termination or giving rise
to Good Reason). The cash lump sum amount payable under this Section 6(a) shall
be made to the Executive on the first payroll date in the month following the
month containing the Release Deadline. The Executive shall also receive the
benefits provided in Sections 6(b) and 6(c), and all such payments and benefits
shall not be subject to mitigation or offset (except as specified in
Section 6(b)). In order to be entitled to receive the severance described in
this Section 6(a) (including the benefits provided in Sections 6(b), 6(c) and,
if applicable, 6(d)), the Executive must execute, deliver and not revoke the
Release within forty-five (45) calendar days following the Executive’s
separation from service (the date that is forty-five (45) calendar days
following the Executive’s separation from service is the “Release Deadline”).
The Company shall furnish the Release to the Executive on the date of his
Involuntary Termination. The “Release” shall be a general release of all
litigation and other claims by the Executive and on Executive’s behalf in a form
satisfactory to the Company. Notwithstanding the foregoing, if the Executive’s
Involuntary Termination occurs in 2008, an amount of the severance pay otherwise
payable under this Section 6(a) in a lump sum equal to the amount that would
have been payable under Section 7(a) of the Prior Agreement (had it been in
effect on the date of such Involuntary Termination) shall instead be paid in
twelve (12) equal monthly installments commencing on the first payroll date in
the month following the month containing the Release Deadline.
          (b) Health Insurance. If the Executive is entitled to receive the
severance payment in Section 6(a), and if the Executive elects to continue his
(and his dependents’) health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), then the Company shall pay up to
twelve (12) months of the Executive’s monthly premium under COBRA, provided that
the Company’s obligation to pay the monthly premium shall cease at such time as
the Executive commences receiving substantially equivalent health insurance
coverage in connection with new employment and that the Company may require that
the Executive substantiate his COBRA coverage.

3



--------------------------------------------------------------------------------



 



          (c) Equity Vesting. If the Executive is entitled to receive the
payments in Section 6(a), then the time-based vesting restrictions shall
immediately lapse on an additional number of shares of Company common stock
under all of the Executive’s outstanding Compensatory Equity that is equal to
the number of shares that would have time-vested if the Executive had continued
in employment for twelve (12) additional months following the Termination Date.
In addition, Executive shall have three (3) months following the Termination
Date to exercise any of his outstanding Compensatory Equity (subject to the
original term duration of each equity grant).
          (d) Effect of Change in Control. If the Company is subject to a Change
in Control (as defined below), then all vesting restrictions shall immediately
lapse on all of the Executive’s Compensatory Equity. Moreover, if there is an
Involuntary Termination of the Executive’s Employment within the period
beginning three (3) months before and ending twelve (12) months after a Change
in Control (or more than three (3) months prior to a Change in Control but in
connection with a Change in Control), then following the Executive’s separation
from service, the Executive will be entitled to all benefits described in
Sections 6(a) and 6(b) of this Agreement subject to the same terms and
conditions and payment dates described above, except that (x) the cash payment
amount under Section 6(a) shall be an amount equal to the sum of fifteen
(15) months of the Executive’s then annual Base Compensation (not giving effect
to any reduction in Base Compensation made in connection with such Involuntary
Termination or giving rise to Good Reason) and (y) the Company’s payment of
monthly COBRA premiums under Section 6(b) shall be for up to fifteen (15)
months. For purposes of the preceding sentence, an Involuntary Termination shall
be deemed to be in connection with a Change in Control if such termination
(i) is required by the merger agreement, purchase agreement or other instrument
relating to such Change in Control or (ii) is made at the express request of the
other party (or parties) to the transaction constituting such Change in Control.
          (e) Parachute Payments. In the event that the payments and benefits
provided for in this Agreement and the payments and/or benefits provided to, or
for the benefit of, the Executive under any other Company plan or agreement
(such payments or benefits are hereinafter collectively referred to as the
“Benefits”) (i) constitute “parachute payments” within the meaning of Section
280G of the Internal Revenue Code and (ii) but for this Section 6(e), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
(the “Excise Tax”), then the Benefits shall either be:
          (i) delivered in full, or
          (ii) delivered as to such lesser extent which would result in no
portion of such Benefits being subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Amount”),
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of Benefits,
notwithstanding that all or some portion of such Benefits may be subject to the
Excise Tax. If applicable, in order to effectuate the Limited Amount, the
Company shall first reduce those Benefits which are payable in cash and then
reduce non-cash payments,

4



--------------------------------------------------------------------------------



 



in each case in reverse order beginning with Benefits which are to be paid the
farthest in time from the date of determination that the Benefits will be
limited by (e)(ii) above. Any calculations and determinations required under
this Section 6(e) shall be made in writing by the Company’s independent auditor
(the “Accountant”) whose determination shall be conclusive and binding. The
Executive and the Company shall furnish the Accountant such documentation as the
Accountant may reasonably request in order to make a determination. The Company
shall pay for all costs that the Accountant may reasonably incur in connection
with performing any calculations contemplated by this Section 6(e).
          (f) “Change in Control” Definition. For purposes of this Agreement,
“Change in Control” shall mean the occurrence of any of the following events:
          (i) the consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if the Company’s
stockholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or other reorganization;
          (ii) the consummation of the sale, transfer or other disposition of
all or substantially all of the Company’s assets (other than (1) to a
corporation or other entity of which at least a majority of its combined voting
power is owned directly or indirectly by the Company, (2) to a corporation or
other entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company or (3) to a continuing or surviving entity described in subsection
(i) in connection with a merger, consolidation or corporate reorganization which
does not result in a Change in Control under subsection (i));
          (iii) a change in the composition of the Board, as a result of which
fewer than one-half of the incumbent directors are directors who either (1) had
been directors of the Company on the date twenty-four (24) months prior to the
date of the event that may constitute a Change in Control (the “original
directors”) or (2) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved;
          (iv) the consummation of any transaction as a result of which any
person becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
at least thirty-five percent (35%) of the total voting power represented by the
Company’s then outstanding voting securities. For purposes of this subsection,
the term “person” shall have the same meaning as when used in sections 13(d) and
14(d) of the Exchange Act but shall exclude:

5



--------------------------------------------------------------------------------



 



          (1) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or an affiliate of the Company;
          (2) a corporation or other entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company;
          (3) the Company; and
          (4) a corporation or other entity of which at least a majority of its
combined voting power is owned directly or indirectly by the Company; or
          (v) a complete winding up, liquidation or dissolution of the Company.
     For purposes of this Section 6(f), a transaction shall not constitute a
Change in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transactions.
          (g) “Cause” Definition. For all purposes under this Agreement, “Cause”
shall mean any of the following committed by the Executive:
          (i) Willful failure to follow the reasonable and lawful directions of
the Board;
          (ii) Conviction of a felony (or a plea of guilty or nolo contendere by
the Executive to a felony) that materially harms the Company;
          (iii) Acts of fraud, dishonesty or misappropriation committed by the
Executive;
          (iv) Willful misconduct by the Executive in the performance of the
Executive’s material duties required by this Agreement; or
          (v) A material breach of this Agreement.
     The foregoing is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of the Executive’s Employment by the
Company. With respect to the acts or omissions set forth in clauses (i), (iii),
(iv) and (v) above, (x) the Board shall provide the Executive with thirty
(30) days advance written notice detailing the basis for the termination of
Employment for Cause, (y) during the 30-day period after the Executive has
received such notice, the Executive shall have an opportunity to cure such
alleged Cause events and to present his case to the full Board (with the
assistance of his own counsel) before any termination for Cause is finalized by
a vote of a majority of the Board and (z) the Executive shall continue to
receive the compensation and benefits provided by this Agreement during the
30-day cure period. In addition, no act or failure to act of Executive shall be
willful or intentional if

6



--------------------------------------------------------------------------------



 



performed in good faith with the reasonable belief that the action or inaction
was in the best interest of the Company.
          (h) “Involuntary Termination” Definition. For all purposes under this
Agreement, “Involuntary Termination” shall mean any of the following:
(i) termination of the Executive’s Employment by the Company without Cause or
(ii) the Executive’s resignation of Employment for Good Reason.
          (i) “Good Reason” Definition. For all purposes under this Agreement,
“Good Reason” shall mean any of the following that occurs without the
Executive’s prior written consent: (i) a material diminution in Executive’s
authority, duties, or responsibilities, (ii) a material diminution in the
Executive’s Base Compensation, other than any such reduction which is a part of,
and generally consistent with, a general reduction of officer or employee
salaries, (iii) any material breach by the Company of any material provision of
this Agreement, or (iv) a refusal by Executive, following a request by the
Company, to relocate to a facility or location more than forty (40) miles from
the Company’s current location; provided, that (A) Executive provides notice to
the Company of the existence of the applicable condition described in this
Section 6(i) within 90 days of the initial existence of the condition and the
Company fails to remedy the condition within 30 days thereafter and (C) within
the sixty (60) day period immediately following such failure to remedy,
Executive elects to terminate his employment for Good Reason; provided, however,
that none of the foregoing shall constitute Good Reason to the extent that
Executive has agreed in writing to such material change, reduction, breach or
refusal.
          (j) “Disability” Definition. For all purposes under this Agreement,
“Disability” shall mean the Executive’s incapacity due to physical or mental
illness to perform his full-time duties with the Company for a continuous period
of three months or an aggregate of six (6) months in any eighteen (18) month
period.
     7. Non-Solicitation, Non-Compete and Non-Disparagement.
          (a) Non-Solicitation. During the period commencing on the date of this
Agreement and continuing until the first anniversary of the Termination Date,
the Executive shall not directly or indirectly, personally or through others,
solicit, recruit, or attempt to solicit or recruit any employee, agent,
licensor, content provider, supplier, distributor, customer or partner of the
Company to curtail, cancel or terminate such employment, agency or business
relationship that it has with the Company or its affiliates.
          (b) Non-Compete. During the period commencing on the date of this
Agreement and continuing until the first anniversary of the Termination Date,
the Executive shall not directly or indirectly, personally or through others,
own, manage, operate, control, participate in, perform services for, make any
investment in, assist, or otherwise carry on, the Company business or any
business that directly competes with the Company business (other than in the
course of performing duties to Company or any of its affiliates as an employee
or other service provider). Notwithstanding the foregoing, nothing contained in
this Section 7(b) shall limit or otherwise affect the ability of Executive to
own not more than 1.0% of the outstanding capital stock of any entity that is
engaged in a business competitive with Company, provided that

7



--------------------------------------------------------------------------------



 



such investment is a passive investment and the Executive is not directly or
indirectly involved in the management or operation of such business or otherwise
providing consulting services to such business.
          (c) Confidential Information. Except as required in the good faith
opinion of the Executive in connection with the performance of the Executive’s
duties hereunder or as specifically set forth in this Section 7(e), the
Executive shall, in perpetuity, maintain in confidence and shall not directly,
indirectly or otherwise, use, disseminate, disclose or publish, or use for his
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets of or relating to the
Company, including, without limitation, information with respect to the
Company’s operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
business plans, designs, marketing or other business strategies, compensation
paid to employees or other terms of employment, or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets. The Company and the Executive stipulate and agree
that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company). Upon termination of the Executive’s employment with the Company for
any reason, the Executive shall promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company’s customers, business plans, designs, marketing or other business
strategies, products or processes, provided that the Executive may retain his
rolodex, address book and similar information.
          (d) Confidential Information, Invention Assignment, Non-Competition
and Arbitration Agreement. Sections 7(a), 7(b) and 7(c) hereinabove shall be in
addition to and not in lieu of Sections 2 and section 9 of the Confidential
Information, Invention Assignment, Non-Competition and Arbitration Agreement,
dated November 13, 2002 between the Executive and the Company.
          (e) Non-Disparagement. The Executive and the Company mutually agree
not to disparage or defame, in writing or orally, the other party, and as
applicable, its or his services, products, subsidiaries and affiliates, and/or
their respective directors, officers, employees, agents, family members,
successors and assigns. This non-disparagement provision shall not apply to
statements made by non-management employees of the Company, so long as such
statements did not originate from and were not induced or encouraged (directly
or indirectly) by an officer, director or management employee of the Company.
Notwithstanding the foregoing, nothing in this Section 7(d) shall limit the
ability of the Company or the Executive, as applicable, to provide truthful
testimony as required by law or any judicial or administrative process.
          (e) Remedies. Without limiting the right of the Company to pursue all
other legal and equitable rights available to the for violation of the
provisions of Section 7 of

8



--------------------------------------------------------------------------------



 



this Agreement by Executive, it is agreed that (a) other remedies cannot fully
compensate the Company for such a violation, (b) such a violation will cause the
Company irreparable harm which may not be adequately compensated by money
damages and (c) the Company shall each be entitled to temporary, preliminary and
permanent injunctive or other equitable relief, without proving actual damages
or posting a bond therefore, to prevent a violation, continuing violation or
threatened violation of the provisions of Section 7 of this Agreement.
     8. Successors.
          (a) Company’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
          (b) Employee’s Successors. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     9. Section 409A of the Internal Revenue Code. In the event that the Company
determines that any of the benefits payable under this Agreement would violate
Section 409A, then the Company and the Executive shall, in good faith, agree to
implement adjustments needed to comply with Section 409A. Additionally,
notwithstanding anything contained in this Agreement to the contrary, if
Executive is deemed by the Company at the time of Executive’s “separation from
service” to be a “specified employee,” each within the meaning of Section 409A,
any compensation or benefits to which Executive becomes entitled under this
Agreement (or any agreement or plan referenced in this Agreement) in connection
with such separation that are subject to Section 409A shall not be made or
commence until the date which is six (6) months after Executive’s “separation
from service” (or, if earlier, Executive’s death). Such deferral shall only be
effected to the extent required to avoid adverse tax treatment to Executive,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such deferral. Upon the expiration of the applicable deferral period, any
compensation or benefits which would have otherwise been paid during that period
(whether in a single lump sum or in installments) in the absence of this
Section 9 shall be paid to Executive or Executive’s beneficiary in one lump sum.
     10. Repayment Provisions. If the Company is required to prepare an
accounting restatement due to its material noncompliance, as a result of the
Executive’s misconduct, with any financial reporting requirement under United
States securities laws, then, and only if Section 304 of the Sarbanes-Oxley Act
of 2002, or a successor provision, is then in effect, the Company may require
the Executive to reimburse the Company for (i) any bonus or other
incentive-based or equity-based compensation received by the Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities Exchange Commission (whichever first occurs) of the
financial documents embodying

9



--------------------------------------------------------------------------------



 



such financial reporting requirement and (ii) any profits realized from the sale
of securities of Company during such 12-month period.
     11. Miscellaneous Provisions.
          (a) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to him at the home address that he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
          (b) Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
          (c) Whole Agreement. Except for those agreements or plans referenced
herein (including without limitation any Employee Benefits Plans in which the
Executive is a participant in as of the Effective Date), this Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) with respect to the
subject matter hereof. In the event of any conflict in terms between this
Agreement and any other agreement executed by and between the Executive and the
Company, the terms of this Agreement shall prevail and govern.
          (d) Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
          (e) Reporting Requirements. As the Executive is a Section 16 officer,
the Company will assist the Executive and facilitate the Executive’s compliance
with applicable Section 16 reporting requirements.
          (f) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Washington (except their provisions governing the choice of law).
          (g) Severability; Blue-Penciling. The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision hereof, which shall remain in full
force and effect. Furthermore, it is the intent, agreement and understanding of
each party hereto that if, in any action before any court or agency legally
empowered to enforce this Agreement, any term, restriction, covenant or promise
in this Agreement is found to be unreasonable and for that or any other reason
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the minimum

10



--------------------------------------------------------------------------------



 



extent necessary to make it enforceable by such court or agency; provided
further that any such court or agency shall have the power to modify such
provision, to the extent necessary to make it enforceable (for the maximum
duration and geographic scope permissible), and such provision as so modified
shall be enforced.
          (h) Assignment. The Company may assign its rights under this Agreement
to any entity that expressly in writing assumes the Company’s obligations
hereunder in connection with any sale or transfer of all or substantially all of
the Company’s assets to such entity.
          (i) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the Effective Date.

                  /s/ KENDALL M. MOHLER                   Kendall M. Mohler    
 
                Trubion Pharmaceuticals, Inc.    
 
           
 
  By:   /s/ PETER A. THOMPSON    
 
           
 
  Name:   Peter A. Thompson    
 
  Title:   President and Chief Executive Officer    

12